MARTIN, J.
This is an appeal from an order of the district court of Harrison county refusing bail to appellant.
No notice of appeal to this court appears in the record. Without such this court is without jurisdiction. Ex parte Cates, 89 Tex. Cr. R. 504, 231 S. W. 396; Ex parte Shearman, 89 Tex. Cr. R. 340, 230 S. W. 691; Ex parte Francis, 91 Tex. Cr. R. 398, 239 S. W. 957; article 827, C. C. P. 1925.
The appeal is dismissed.
PE® CURIAM. The foregoing opinion of the Commission df Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.
MORROW, P. J., not sitting.